Citation Nr: 1016572	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  06-13 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability secondary to right knee instability, status post-
meniscectomy with degenerative joint disease.

2.  What evaluation is warranted for lumbar degenerative disc 
disease since September 3, 2003?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The Veteran served on active duty from September 1974 to 
April 1978.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In July 2009, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The AMC/RO completed some, but not 
all, of the additional development as directed, continued to 
deny the claims, and it  returned the case to the Board for 
further appellate review.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the Veteran if further action is 
required.


REMAND

The July 2009 Board remand specifically instructed the AMC/RO 
to arrange orthopedic and neurologic examinations of the 
Veteran "by physicians."  (Emphasis added).  The September 
2009 examination report notes both examinations were 
conducted by a nurse practitioner, rather than a physician.  
The fact the examination report is co-signed by a staff 
physician, who is not shown to be either an orthopedist or a 
neurologist, does not ameliorate the noncompliance.  The 
Board is constrained to find this was a failure to comply 
with the Board's remand instruction.  Thus, the case must be 
remanded again.  See Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, the case is REMANDED for the following action:

The Board reiterates that the requested 
examinations must be conducted by a 
physician(s).

1.  The Veteran should be scheduled for 
orthopedic and neurologic examinations, to 
be performed by physicians, in order to 
determine the severity and all 
manifestations of his lumbar degenerative 
disc disease, and to determine if there is 
a distinct bilateral ankle disability.  
The claims folders and a copy of this 
remand must be available to the examiners 
prior to entry of any opinions.  All 
indicated tests and studies should be 
completed and all clinical orthopedic 
and/or neurologic findings reported in 
detail. Based on a review of the claims 
files, and the examination findings, the 
examining physicians are to address the 
following.

(i) Describe in detail all orthopedic 
manifestations of any lumbar degenerative 
disc disease.  Specify in degrees the 
range of lumbar motion, including whether 
there is any additional loss of motion due 
to pain, weakened movement, excess 
fatigability, and/or incoordination due to 
the degenerative disc disease.  This 
determination should be expressed in terms 
of degrees of additional limited motion.

(ii) Describe all neurologic 
manifestations associated with lumbar 
degenerative disc disease, including any 
lumbar radicular pain to the lower 
extremities, to specifically include to 
the ankles.

(iii) Each physician must address whether 
the Veteran has a distinct ankle 
disability.  If a distinct ankle 
disability is diagnosed, opine whether it 
is at least as likely as not (at least a 
50-50 probability), caused or aggravated 
by his right knee disability.  Aggravation 
is defined as a permanent worsening of the 
underlying condition versus a temporary 
flare-up of symptoms.  If any diagnosed 
ankle disability is caused by lumbar 
radiculopathy that fact must be so stated 
and explained.

A complete rationale must be provided for 
any opinion offered, to include the 
orthopedic examiner conferring with the 
neurologic examiner in addressing whether 
the Veteran has a distinct bilateral ankle 
disability apart from symptoms associated 
with lumbar degenerative disc disease.

In preparing the requested opinions, the 
examining physicians must note the 
following: 

?	"It is due to" means 100 percent 
assurance of relationship.
?	"It is at least as likely as not" 


INTRODUCTION

The Veteran served on active duty from September 1974 to 
April 1978.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In July 2009, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The AMC/RO completed some, but not 
all, of the additional development as directed, continued to 
deny the claims, and it  returned the case to the Board for 
further appellate review.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the Veteran if further action is 
required.


REMAND

The July 2009 Board remand specifically instructed the AMC/RO 
to arrange orthopedic and neurologic examinations of the 
Veteran "by physicians."  (Emphasis added).  The September 
2009 examination report notes both examinations were 
conducted by a nurse practitioner, rather than a physician.  
The fact the examination report is co-signed by a staff 
physician, who is not shown to be either an orthopedist or a 
neurologist, does not ameliorate the noncompliance.  The 
Board is constrained to find this was a failure to comply 
with the Board's remand instruction.  Thus, the case must be 
remanded again.  See Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, the case is REMANDED for the following action:

The Board reiterates that the requested 
examinations must be conducted by a 
physician(s).

1.  The Veteran should be scheduled for 
orthopedic and neurologic examinations, to 
be performed by physicians, in order to 
determine the severity and all 
manifestations of his lumbar degenerative 
disc disease, and to determine if there is 
a distinct bilateral ankle disability.  
The claims folders and a copy of this 
remand must be available to the examiners 
prior to entry of any opinions.  All 
indicated tests and studies should be 
completed and all clinical orthopedic 
and/or neurologic findings reported in 
detail. Based on a review of the claims 
files, and the examination findings, the 
examining physicians are to address the 
following.

(i) Describe in detail all orthopedic 
manifestations of any lumbar degenerative 
disc disease.  Specify in degrees the 
range of lumbar motion, including whether 
there is any additional loss of motion due 
to pain, weakened movement, excess 
fatigability, and/or incoordination due to 
the degenerative disc disease.  This 
determination should be expressed in terms 
of degrees of additional limited motion.

(ii) Describe all neurologic 
manifestations associated with lumbar 
degenerative disc disease, including any 
lumbar radicular pain to the lower 
extremities, to specifically include to 
the ankles.

(iii) Each physician must address whether 
the Veteran has a distinct ankle 
disability.  If a distinct ankle 
disability is diagnosed, opine whether it 
is at least as likely as not (at least a 
50-50 probability), caused or aggravated 
by his right knee disability.  Aggravation 
is defined as a permanent worsening of the 
underlying condition versus a temporary 
flare-up of symptoms.  If any diagnosed 
ankle disability is caused by lumbar 
radiculopathy that fact must be so stated 
and explained.

A complete rationale must be provided for 
any opinion offered, to include the 
orthopedic examiner conferring with the 
neurologic examiner in addressing whether 
the Veteran has a distinct bilateral ankle 
disability apart from symptoms associated 
with lumbar degenerative disc disease.

In preparing the requested opinions, the 
examining physicians must note the 
following: 

?	"It is due to" means 100 percent 
assurance of relationship.
?	"It is at least as likely as not" 
means 50 percent or more.
?	"It is not at least as likely as 
not" means less than a 50 percent 
chance.
?	"It is not due to" means 100 
percent assurance of non 
relationship.

The examining physician is further advised 
that the term "at least as likely as not" 
or a "50-50 probability" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.

If the examining physicians are unable to 
provide an opinion, that fact must be 
stated and the reasons why an opinion 
cannot be provided explained.  That is, the 
examining physician must specifically 
explain why the cause of any diagnosed 
ankle disability is unknowable.  The 
examining physicians are asked to attach a 
copy of his/her curriculum vitae to the 
report.

2.  Advise the Veteran that it is his 
responsibility to report for all VA 
examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655.  In the event he does not report for 
any ordered examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Thereafter, the AMC/RO must review the 
claims file and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, has been 
conducted and completed in full.  The 
AMC/RO should review the examination 
report(s) to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in any 
manner, the AMC/RO must implement 
corrective procedures at once.

4.  Then review the Veteran's claims de novo 
in light of the additional evidence 
obtained.  If either claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should thereafter be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


